Citation Nr: 0302844	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  94-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
glomerulosclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1979 to December 
1982 and from May 1983 to June 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran testified before a hearing officer at 
the RO in November 1995.  This matter was remanded by the 
Board in March 1997 and February 2000.  In December 2002, the 
RO returned the case to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran's service-connected glomerulosclerosis is no 
more than mild in nature, urinalyses have shown intermittent 
trace albuminuria, but no evidence of hyaline casts, granular 
casts or red blood cells; kidney function values have been 
normal, and no edema has been shown; hypertension has been 
diagnosed with diastolic pressures of 100 or more on rare 
occasions.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for glomerulosclerosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.104, 
4.115, 4.115a, 4.115b, Diagnostic Codes 7101, 7502 (1993), 
effective prior to  February 17, 1994; 38 C.F.R. §§ 3.159, 
4.115, 4.115a, 4.115b, Diagnostic Code 7502 (2002), effective 
February 17, 1994;  38 C.F.R § 4.104, Diagnostic Code 7101, 
effective prior to and after January 12, 1998.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in September 1994 and supplemental statements of the 
case in March 1996, December 1997, June 1999 and February 
2001 in which it informed him of the schedular criteria for 
rating dysfunctions of the genitourinary system, as well as 
the criteria for rating hypertension.  The veteran underwent 
a VA examination in December 1993, and the record indicates 
that the veteran has received treatment and evaluation of his 
glomerulosclerosis only at VA.  The RO has obtained those 
records.  In addition, the veteran provided testimony at a 
November 1995 hearing at the RO.  At the hearing, he was 
advised that he could submit copies of medical records from 
his employer; otherwise VA would request the records and he 
would need to sign a release to permit this to be done.  
Thus, he has been advised what evidence he should submit and 
what evidence VA would obtain on his behalf, in accordance 
with Quartuccio v. Principi,16 Vet. App. 183 (2002).

At the request of the Board, the RO arranged for VA 
examinations of the veteran.  The veteran did not report for 
a VA examination scheduled for July 1997, but review of the 
record indicates that VA used an incorrect address for the 
veteran although it had been notified of his change of 
address.  The record indicates further confusion concerning 
an examination undertaken in October 1998.  In this regard, 
the veteran states that while the physician was reviewing his 
records in his presence, he (the veteran) stepped out of the 
room to get a soft drink, but when he returned, the physician 
was gone.  

Following a second remand by the Board in February 2000, the 
RO arranged for a VA examination that was to be held in April 
2000, but the veteran did not report for that examination.  
The RO next heard from the veteran in November 2000 when he 
submitted a VA Form 21-4138, Statement in Support of Claim, 
in which he said he would like to file for an increase in his 
service-connected kidney condition.  In response, in a letter 
dated in December 2000, the RO pointed out to the veteran 
that he had failed to report for the examination scheduled 
for April 2000.  The RO told the veteran that if he was now 
ready to report for an examination, he should notify the RO 
of his willingness to do so.  The RO received no further 
communication from the veteran.  In its February 2001 
supplemental statement of the case, the RO continued the 10 
percent rating for the veteran's glomerulosclerosis and 
advised him that the decision was subject to review upon his 
expression of willingness to report for a current VA 
examination.  The RO later received correspondence from the 
veteran concerning other matters, but the veteran did not 
respond to the February 2001 supplemental statement of the 
case concerning his glomerulosclerosis or make any statement 
as to his willingness to report for an examination.  

The Board notes that in December 2002, the veteran's 
representative asserted that when liberally read, the 
veteran's November 2000 request for an increased rating for 
his service-connected kidney condition indicates the 
veteran's willingness to report for an examination.  He 
further argues that until the veteran has been examined, the 
issue will not be ready for consideration by the Board.  The 
Board has considered the argument, but in view of the 
veteran's previous lack of response to direct requests for 
information concerning his willingness to report for 
examinations, will not construe his statement that he wants a 
higher rating to mean that he is now willing to show up for a 
VA examination.  Further, the Board observes that this appeal 
arises from an initial rating assigned in January 1994, which 
makes this an extraordinarily prolonged appeal.  As the 
record does include extensive VA outpatient records, 
including laboratory studies and records review by VA 
physicians, it is the Board's opinion that the record is 
adequate for rating purposes.  In addition, the Board notes 
that in a later statement dated in January 2003, the 
veteran's representative asserted that he had reviewed the 
record and then stated that the appeal was fully developed 
and was ready for final Board action.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  It is acknowledged that the veteran has never 
been specifically notified of the provisions of the VCAA.  
However, based on the foregoing, the Board concludes that the 
veteran has received adequate notice and that all available 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Pertinent law and regulations

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41  
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282  (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at  
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

Effective February 17, 1994, VA amended several sections of 
the Rating Schedule to update the portion pertaining to 
genitourinary disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.115a, 4.115b (2002).  Similarly, effective January 12, 
1998, VA amended several sections of the Rating Schedule 
pertaining to cardiovascular disorders to ensure that current 
medical terminology and  unambiguous criteria are used.  38 
C.F.R. §4.104 (2002).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Although a liberalizing regulation cannot be applied 
retroactively unless the regulation contains language that 
permits it to be so applied, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  

As such, the Board will review the disability under the old  
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated January 1994.  The September 1994  
statement of the case evaluated the veteran's claim using the 
old regulations and outlined the rating criteria for chronic 
nephritis and hydronephrosis.  The March 1996 SSOC referred 
to prior rating criteria for nephritis, while the December 
1997 SSOC recited the rating criteria for hydronephrosis, 
which are the same under the old and new regulations.  In the 
June 1999 SSOC, the RO notified the veteran of the new rating 
criteria for renal dysfunction and hypertension, and in the 
February 2001 SSOC recited the criteria for a 30 percent 
rating for nephritis applicable under either the old or new 
regulations.  At each of these junctures, the veteran was 
afforded an  opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under both the old and new genitourinary regulations, chronic 
nephritis is rated as renal dysfunction.  38 C.F.R.  
§§ 4.115a, 4.115b, Diagnostic Code 7502, effective prior to 
and on and after February 17, 1994.  

Albuminuria is detected by the presence of albumin (protein) 
in urine and is also termed proteinuria.  See Dorland's 
Illustrated Medical Dictionary 42, 1370 (28th ed. 1994).  

Under the old, pre-February 17, 1994, criteria set forth 
under 38 C.F.R. § 4.115a (for renal dysfunction), in effect 
at the time of the January 1994 rating decision, a 10 percent 
disability evaluation was warranted with mild symptomatology 
consisting of albumin and casts with a history of acute 
nephritis or associated mild hypertension, with diastolic 
readings of 100 or more.  38 C.F.R. § 4.115a (1993).  A 30 
percent evaluation was warranted for chronic nephritis with 
moderate symptomatology consisting of constant albumin or 
recurring albumin with hyaline and granular casts or red 
blood cells, or transient or slight edema, or hypertension 
with diastolic readings of 100 or more.  Id.  Moderate 
symptomatology with constant albuminuria with some edema, or 
definite decrease in kidney function, or associated moderate 
hypertension warranted a 60 percent evaluation.  Id.  

Under the current schedular criteria, effective February 17, 
1994, Diagnostic Code 7502 (chronic nephritis) is rated as 
renal dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. 
§§ 4.115a, 4.115b (2002).  A noncompensable evaluation is 
warranted for renal dysfunction where there are albumin and 
casts with history of acute nephritis; or, hypertension that 
is non-compensable under Diagnostic Code 7101 (for 
hypertension).  A 30 percent evaluation is warranted with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a (2002).  

Under the current schedular criteria, a 60 percent evaluation 
is warranted for renal dysfunction if there is constant 
albuminuria with some edema; or there is a definite decrease 
in kidney function; or there is hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria 
with blood urea nitrogen (BUN) 40 to 80 mg%; or creatinine 4 
to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent evaluation requires regular 
dialysis, or the preclusion of more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than  80 mg%; or creatine more than 8 mg%; or 
markedly decreased  function of kidney or other organ 
systems, especially cardiovascular.  Id.  

Under the old, pre-January 12, 1998 criteria set forth under 
Diagnostic Code 7101 (for hypertensive vascular disease), in 
effect at the time of the January 1994 rating decision, 
diastolic pressure predominantly 100 or more warranted a 10 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1993).  Diastolic pressure predominantly 110 or more with 
definite symptoms warranted a 20 percent evaluation.  A 
40 percent evaluation was warranted for diastolic pressure 
predominantly 120 or more and moderately severe symptoms, and 
a 60 percent evaluation was assigned for diastolic pressure  
predominantly 130 or more and severe symptoms.  It was stated 
that for the 40 and 60 percent ratings under Diagnostic Code 
7101, there  should be careful attention to diagnosis and 
repeated blood pressure readings.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (1993).  It was also stated that 
when continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 2 (1993).  

Under the current schedular criteria, effective January 12, 
1998, a 10 percent rating is warranted for hypertension if 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; 10 percent is the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is warranted with diastolic pressure 
predominantly 120 or more, and a 60 percent evaluation is 
warranted when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R.  § 
4.104, Diagnostic Code 7101, Note 1 (2002).

Under both new and old rating criteria, 38 C.F.R. § 4.115 
provides that "[s]eparate ratings are not to be assigned for 
disability from disease of the heart and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities."  38 C.F.R. § 4.115, effective 
prior to and after February 17, 1994.  This regulation 
specifically precludes the assignment of a separate 
compensable rating for nephritis when a cardiovascular 
disability (hypertension) has been compensably rated.  Added 
to the new version is the provision that "in the event that 
chronic renal disease has progressed to the point where 
regular dialysis is required, any coexisting hypertension or 
heart disease will be separately rated."  38 C.F.R. 
§ 4.115 (2002).  There has been no showing the veteran's 
service-connected kidney disability requires regular 
dialysis.  

Background

Review of the record shows that in 1989 while the veteran was 
in service, he was diagnosed as having focal segmental 
glomerulosclerosis, identified on kidney biopsy.  At his 
service separation examination in November 1992 it was noted 
that the veteran had a history of intermittent elevated blood 
pressure readings, with a reading on that date of 140/94.  A 
three-day blood pressure check was done, and the result was 
average morning reading 118/82 and average evening reading 
120/82.  

At a VA examination in December 1993, the veteran complained 
of a burning sensation in both sides of his back.  Blood 
pressure readings were 138/94 supine, 138/96 sitting and 
140/100 standing.  The clinical diagnosis was probable 
glomerulosclerosis, and the examiner recommended follow-up 
blood pressure monitoring to rule out hypertension.  
Pertinent laboratory tests were negative, except urine 
protein was reported as 30 mg/dl.  There was also protein in 
the urine in February 1994.  A urine study in May 1994 
identified 30 mg/dl protein in the urine; a study two days 
later was negative for protein in the urine.  In May 1994, 
the veteran's blood pressure was 143/79.  Blood pressure 
readings were 123/75 in July 1994 and 90/66 in November 1994.  
Serum studies in December 1993, February 1994 and July 1994 
showed BUN and creatinine levels within the normal range.  At 
a VA Persian Gulf examination in September 1994, the veteran 
was noted to have a history of glomerulosclerosis, which he 
reported was exacerbated during his service in Kuwait.  At 
that examination, his blood pressure was 166/70.  

A VA CT scan of the veteran's abdomen in January 1995 showed 
very mild dilation of the collecting system of both kidneys.  
The impression was bilateral mild hydronephrosis.  Later that 
month, his blood pressure was 129/82, and the extremities 
showed no edema.  The Board notes that the veteran was 
discharged from the VA clinic in August 1995 because of his 
failure to report for appointments.  

At his November 1995 hearing, the veteran testified he had a 
burning sensation in his kidneys, and he said they "cramped 
up."  He testified that he had flare-ups of such pain about 
twice a week and that he had to lay on his stomach until the 
cramp went away.  He testified that he had lost 5 or 6 hours 
from work because of this.  

Later VA outpatient records show blood pressure readings of 
148/73 in April 1998, 124/101 in July 1998, 135/86 in 
September 1998, 135/86 in October 1998 and 134/83 later that 
month.  

At a VA examination reportedly conducted in September 1998 
with the report prepared in January 1999, the veteran 
complained of intermittent, incapacitating burning low back 
pain of sudden onset, which he thought might be related to 
his longstanding kidney disease.  On examination, the back 
was non-tender, and the physician stated that during the 
examination it was not possible to reproduce the reported 
bilateral back pain.  The physician stated that it was most 
likely not related to the veteran's longstanding and very 
stable kidney disease.  The physician noted that on the date 
of the examination, the veteran's blood pressure was 135/86 
and that urinalysis showed 1+ protein (the laboratory value 
was 30 mg/dl protein in the urine).  Blood serum values for 
creatinine and BUN were within the normal reference ranges.  

An October 1998 VA renal clinic note shows the veteran's 
blood pressure was 135/86 at that time.  The physician noted 
the veteran's diagnosis of focal glomerulosclerosis and that 
his renal function had been normal.  It was noted the veteran 
reported a "charley horse" over his right kidney and said 
it lasted about an hour.  On examination, the extremities 
were without edema.  The plan was for a renal panel and 
urinalysis and return to that clinic in 6 months.  

When the veteran was seen at a VA outpatient clinic for a 
routine visit in February 1999, it was noted that his blood 
pressure was 130/81 and on recheck was 110/60.  In July 1999, 
he was seen with complaints of bilateral flank pain, and on 
examination there was moderate tenderness over the flanks, 
bilaterally.  Blood pressure was 139/83.  Tylenol and 
methocarbamol were prescribed for pain relief and relaxation.  
Urinalysis was negative except for a few oxalate crystals, 
and culture and sensitivity studies were negative.  In a 
renal clinic note dated in October 1999, it was noted that 
the veteran had biopsy-proven focal segmental 
glomerulosclerosis while in service and that he had had non-
nephrotic proteinuria and generally normal renal function.  
After examination, the assessment was focal segmental 
glomerular sclerosis with normal renal function.  The 
physician recommended considering referral to the 
genitourinary clinic for questionable prostatitis if dysuria 
recurred.  At the October 1999 visit, the veteran's blood 
pressure was 131/73.  The veteran's urine was negative for 
protein, and creatinine and BUN values were within normal 
reference ranges.  

At an unscheduled visit in March 2000, the veteran presented 
with complaints of left sided pain over the past 2 days.  He 
reported that he had been sent home by the nurse at work.  
When seen in the primary care clinic, he asked for a slip to 
be off work and claimed his back had been in spasms the past 
3 days secondary to his service-connected military diagnosis.  
The examiner said that X-rays demonstrated minimal reasons to 
be off work and that she would not give the veteran future 
excuse slips.  At a July 2000 VA renal clinic appointment, it 
was noted that the veteran complained of neck cramping pain 
over the past 2 months and reported that he had been given a 
muscle relaxant and Tylenol.  His blood pressure was 124/84, 
and the physician noted that his extremities were without 
edema.  The diagnosis was focal segmental glomerular 
sclerosis with normal renal function.  

In a report dated in August 2000, a VA physician reviewed the 
record on the veteran's service-connected glomerulosclerosis, 
stating that the veteran's claims file and VA outpatient 
medical records had been reviewed completely.  The physician 
stated that proteinuria and albuminuria were synonymous on 
laboratory findings and that review of the laboratory 
evidence showed there was occasional trace proteinuria, which 
meant that albumin was present, although only intermittently.  
In addition, he stated that physical examinations had not 
shown evidence of edema of the extremities and blood pressure 
readings were normal.  He also noted there had been no 
evidence of granular casts or hyaline casts.  He stated it 
did not appear that the veteran's condition was resulting in 
progressive kidney dysfunction and there was no evidence of 
need for catheter drainage.  He noted that the veteran's 
serum creatinine levels had all been within normal limits in 
the past several years.  He also noted that the veteran had 
complained of flank pain and dysuria but that it was not felt 
that either of these conditions was related to his focal 
glomerulosclerosis.  He stated the veteran's hypertension was 
well-controlled and that it was not felt that the 
hypertension was in any way related to the veteran's focal 
glomerulosclerosis.  

When the veteran was seen at the VA primary care clinic in 
late August 2000, it was noted that he had a long history of 
his blood pressure being up and down.  On that date his blood 
pressure was 146/90.  The extremities showed no edema.  A 
nurse practitioner prescribed lisinopril for hypertension.  
In a primary care note dated in October 2000, the veteran's 
blood pressure was recorded as 128/80; in November 2000, it 
was 123/74.  



Analysis

Upon review of the medical evidence of record, the Board is 
of the opinion that a rating in excess of 10 percent for the 
veteran's glomerulosclerosis is not warranted for any portion 
of the appeal period.  

The RO initially rated the veteran's glomerulosclerosis as 10 
percent disabling under Diagnostic Code 7509, which sets out 
criteria for rating hydronephrosis. Under the old 
regulations, effective prior to February 17, 1994, mild 
hydronephrosis with only an occasional attack of colic, not 
infected and not requiring catheter drainage warranted a 10 
percent rating and moderate hydronephrosis with frequent 
attacks of colic and requiring catheter drainage warranted a 
20 percent rating.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
history and the demonstrated symptomatology, which includes 
protein in the urine, but no colic, infection or need for 
catheter drainage, that the service-connected 
glomerulosclerosis is more appropriately rated under 
Diagnostic Code 7502 for chronic nephritis rather than 
Diagnostic Code 7509 for hydronephrosis.  The Board has 
identified no other diagnostic code that includes criteria 
more reflective of the symptoms associated with the veteran's 
glomerulosclerosis.  In its March 1997 remand, the Board 
notified the veteran and the RO of its intention to evaluate 
the veteran's glomerulosclerosis under Diagnostic Code 7502.  
The veteran has been informed of the both the old and new 
rating criteria under Diagnostic Code 7502 and has not 
contended that another diagnostic code would be more 
appropriate.  

The VA physician who reviewed the record in August 2000 
considered the series of urinalyses during the appeal period, 
which at various times showed 30 mg/dl protein and explained 
that these findings were indicative of trace proteinuria, 
which meant that albumin was present.  The physician 
commented, and review of the urinalysis reports shows, that 
the proteinuria was occasional and that there was no evidence 
of hyaline and granular casts or red blood cells in the 
veteran's urine at any time.  Renal clinic records indicate 
that the veteran's kidney function has been shown as normal 
on laboratory studies throughout the appeal period.  Further, 
the Board notes that throughout the appeal period examiners 
have found no edema of the extremities.  

The Board observes that the veteran has been diagnosed as 
having hypertension, but the physician who reviewed the 
record in August 2000 specifically stated that it was not 
felt that the hypertension was in any way related to the 
veteran's focal glomerulosclerosis.  In any event, in order 
to serve as a basis for a 30 percent rating under either the 
old or new rating criteria of Diagnostic Code 7502, the 
hypertension must be accompanied by diastolic blood pressures 
of 100 or more.  Under the new rating criteria of Diagnostic 
Code 7502, a 30 percent rating requires hypertension that is 
at least 10 percent disabling under Diagnostic Code 7101.  As 
explained earlier, both before and after January 1998, when 
the rating criteria for the cardiovascular system were 
revised, a 10 percent rating for hypertension under 
Diagnostic Code 7101 requires diastolic pressure 
predominantly 100 or more, or a history of diastolic pressure 
predominately 100 or more requiring continuous medication for 
control.  Although lisinopril was prescribed for the 
veteran's hypertension in August 2000, the record shows 
diastolic blood pressure readings of 100 or more on only two 
occasions during the rating period - once at the December 
1993 VA examination when the veteran's blood pressure while 
standing was 140/100, and once in April 1998 when his blood 
pressure was 124/101.  All other diastolic readings were 
below 100 during the appeal period, and the isolated 
diastolic readings of 100 and 101, do not, in the Board's 
opinion, support a 30 percent rating under the old or new 
rating criteria.  

In the Board's judgment, neither before nor after February 
17, 1994, has the veteran's glomerulosclerosis been shown to 
more than mild and its symptoms and their severity have 
neither met nor more nearly approximated the criteria for a 
30 percent rating under Diagnostic Code 7502 as it was in 
effect prior to February 17, 1994.  Further, at no time since 
February 17, 1994, have the symptoms and their severity met 
or more nearly approximated the Diagnostic Code 7502 criteria 
for a 30 percent rating in effect since that time.  In 
summary, the Board finds that throughout the appeal period 
the veteran's service-connected glomerulosclerosis has been 
shown to be no more than mild in nature, urinalyses have 
shown intermittent trace albuminuria, but no evidence of 
hyaline casts, granular casts or red blood cells; kidney 
function values have been normal, and no edema has been 
shown; hypertension with diastolic blood pressure readings 
predominately 100 or more has not been shown.  The Board 
concludes, therefore, that the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
glomerulosclerosis have not been met at any time during the 
appeal period.  As the preponderance of the evidence is 
against the claim, it must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for  
glomerulosclerosis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

